      Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 1 of 25



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 LOIS M. DAVIS                                 §
                                               §            Case No. 4:12-CV-131
                                               §
 v.                                            §            JURY TRIAL DEMANDED
                                               §
 FORT BEND COUNTY                              §

                 PLAINTIFF’S PETITION FOR FEES AND COSTS

        Plaintiff, Lois M. Davis, respectfully petitions for an award of $1,147,731.50 for

her reasonable and necessary attorneys’ fees and paralegal fees, and $56,333.34 for her

costs and expenses—all of which were required for the successful pursuit of her claims in

this case, as detailed in the attached declarations and exhibits.

        The requested amounts of fees and costs are based on four components:

1.      An award of $1,011,940 for a total of 2,329.5 hours of attorney work and 166.7
        hours of paralegal work by Wright, Close & Barger, LLP over the seven years of
        this litigation, from 2013 to the present. This work was billed—as explained in
        greater detail below—at prevailing market rates for similar services by similarly
        trained and experienced lawyers in the Houston, Texas area.

2.      An award of $34,541.50 for a total of 49.7 hours of attorney work by Ahmad,
        Zavitsanos, Anaikpakos, Alavi, & Mensing P.C. This work was billed—as
        explained in greater detail below—at a prevailing market rate for similar services
        by similarly trained and experienced lawyers in the Houston, Texas area.

3.      An enhancement of $101,250 for the 405 hours spent by Wright, Close & Barger,
        LLP’s attorneys preparing briefs and arguments in the Supreme Court of the United
        States for the period from January to April of 2019.

4.      The costs and expenses Ms. Davis and her counsel has incurred and paid during the
        seven years of this case, which total $56,333.34.
    Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 2 of 25



                          I.     Materials Attached to this Petition

       In support of her application to this Court for her reasonable and necessary fees,

expenses, and costs, Ms. Davis submits the following materials:

       Exhibit 1      :        Declaration of R. Russell Hollenbeck

       Exhibit 2      :        Declaration of Raffi Melkonian

       Exhibit 3      :        Contemporaneous Billing Records of Wright, Close & Barger
                               (2013 to present)

       Exhibit 4      :        Declaration of Joseph Y. Ahmad

       Exhibit 5      :        Declaration of Brian H. Fletcher

       Exhibit 6      :        Declaration of Paul Hughes (from National Venture Capital
                               Ass’n v. Duke, Cause No. 1:17-cv-01912-JEB)

       Exhibit 7      :        Award of fees to Neal K. Katyal (from Regeneron Pharms.,
                               Inc. v. Merus, N.V., Cause No. 14-cv-1650-KBF)

Ms. Davis also respectfully requests that this Court take judicial notice of the pleadings,

exhibits, and other materials filed by the parties in this matter.

        II.    This case has a lengthy, and unique, trial and appellate history.

       As the Court already knows, this is a unique Title VII litigation. Ms. Davis’s victory

required two appeals to the Fifth Circuit (each including successful efforts to defeat

motions for panel and en banc rehearing), defeating one petition for writ of certiorari filed

by elite Supreme Court practitioners, and even greater efforts (certiorari briefing, merits

briefing, and argument) to prevail in the Supreme Court of the United States in 2019. The

result, after years of litigation, was a unanimous victory in favor of Ms. Davis in the

Supreme Court, followed by a jury trial and verdict entirely in Ms. Davis’s favor. At every



                                               2
    Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 3 of 25



stage, Ms. Davis was required to prevail—and did prevail—in order to advance and pursue

her claims in this case. Under the Fifth Circuit’s cases and Title VII, this hard-fought and

resounding vindication of Ms. Davis’s rights requires the highest level of compensation.

       A short summary of the litigation history of this case tells the story. The total amount

of hours billed by Wright, Close & Barger, LLP (“WCB”) attorneys and other members of

the Davis legal team are set forth below and in the attached exhibits and declarations. These

numbers do not include deductions made by the undersigned counsel in an exercise of

billing judgment. In total, more than 160 hours have been deducted from the WCB totals.

In addition, as set forth in greater detail elsewhere, Ms. Davis does not seek to recover fees

for the hundreds of hours devoted by the Stanford Law School team to this case, or for the

time spent and tasks performed by her original counsel, Mr. Darryl Scott.

       This case was filed on January 13, 2012 by predecessor counsel, Mr. Darryl Scott.

Not long thereafter, the district court dismissed all of Ms. Davis’s claims. With respect to

the religious discrimination claims that were ultimately tried to this Court, those were

dismissed because the previous judge concluded, as Fort Bend claimed, that her absence

from work “was due to personal commitment, not religious conviction.” (ECF Doc. 16, 17)

       Ms. Davis then hired WCB, who pursued an appeal of the dismissal to the Fifth

Circuit. WCB partners Raffi Melkonian (then an associate) and R. Russell Hollenbeck

handled the appeal. A Fifth Circuit majority (2-1) agreed with Ms. Davis that the district

court’s decision was error and reversed. In total, WCB lawyers expended approximately

150 hours on this appeal, including researching and drafting the appellant’s opening brief,

researching and drafting the reply brief, and preparing and presenting oral argument.


                                              3
     Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 4 of 25



        Fort Bend sought rehearing en banc on the basis of the one-judge dissent from the

Fifth Circuit. The Fifth Circuit requested a response, which the undersigned counsel

prepared. Rehearing was ultimately denied without an en banc poll. WCB lawyers

expended approximately 35.5 hours responding to and defeating the rehearing petition.

        Fort Bend then retained Paul W. Hughes—at that time a partner at Mayer Brown

LLP—to file a petition for certiorari in the Supreme Court. Mr. Hughes is a leading

appellate and Supreme Court practitioner who is now “Co-Chair” of McDermott, Will &

Emery LLP’s “Supreme Court and Appellate Practice Group.” 1 He has handled 25 merits

cases in the Supreme Court and testified that his “normal hourly rate” (nearly two years

ago) is $730 an hour. (See Exhibit 6) His hourly rate is undoubtedly higher now, although

counsel has not found a more recent disclosure. The Supreme Court requested a brief in

opposition to the petition. The undersigned counsel researched, prepared, and filed that

brief. WCB lawyers expended approximately 170 hours responding to this petition for

certiorari. 2

        The first Supreme Court petition was denied, and this case was remanded to the

district court for trial. At the first status conference in front of Judge Frances Stacey after

the petition was denied, Fort Bend suddenly announced—for the first time—that it intended

to seek dismissal of Ms. Davis’s claims based on a purportedly “inadequate” EEOC charge.


1
    Mr. Hughes’s biography appears at https://www.mwe.com/people/hughes-paul-w/.
2
    This approximation and all other approximations hereafter are not exact. The total sum of all
    approximate time referenced in the subsequent paragraphs do not equal the full time expended by Ms.
    Davis’s counsel. The approximate time summaries are to provide insight and breakdowns by category
    of the detailed contemporaneous billing time records that are attached as Exhibit 3. The detailed
    contemporaneous billing time records provide the most accurate information about the time for each
    task during phase of the case.


                                                  4
    Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 5 of 25



Counsel for Ms. Davis explained that any such argument had long been waived, and that

the Supreme Court’s controlling precedent clearly established that the EEOC charge

requirement is non-jurisdictional. Ms. Davis was nonetheless required to submit an

amended complaint so that Fort Bend could answer and assert its new defense.

       Fort Bend ultimately filed another motion to dismiss. The parties extensively briefed

the motion. WCB lawyers expended approximately 50 hours responding to this motion.

During this same time period, the undersigned counsel proceeded with preparations for

what was believed to be an imminent jury trial—including deposing Fort Bend employees,

responding to discovery, preparing a joint pretrial order, and responding to (and defeating)

motions to strike Ms. Davis’s designated damages expert, Dr. Ron Luke. WCB therefore

expended considerable time in this period (i.e., the spring of 2016) undertaking trial tasks.

       The district court granted Fort Bend’s motion to dismiss, and counsel for Ms. Davis

was required to pursue another appeal to the Fifth Circuit—again necessitating researching

and drafting an opening brief and a reply brief, as well as preparing for oral argument. Ms.

Davis again prevailed. The Fifth Circuit unanimously held that the EEOC charge

requirement is not jurisdictional and that Fort Bend had forfeited any such defense

(precisely as Ms. Davis’s counsel had explained to Fort Bend and argued to the previous

district court judge). WCB lawyers expended approximately 191 hours on the opening

brief—consistent with the fact that the briefing raised many novel issues of law that would

eventually be litigated in the Supreme Court. WCB lawyers expended approximately 72

hours on the reply brief, and approximately 60 hours in preparing for oral argument. Fort




                                             5
    Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 6 of 25



Bend again sought reconsideration, which was denied. The Fifth Circuit did not request a

response to the Petition for Rehearing.

       Fort Bend then hired Neal Kumar Katyal, whom many people consider to be the

leading Supreme Court practitioner in the United States. Mr. Katyal bills at a rate of at least

$1,750 an hour (again, based on disclosures he has made in 2018—presumably his rate is

now higher still). (See Exhibit 7) The Supreme Court requested a response, which counsel

for Ms. Davis prepared. This work required approximately 75 total hours of work by

lawyers at WCB between the day the petition was filed (November 12, 2018) and the day

Ms. Davis’s brief in opposition was filed (December 19, 2018).

       In addition, the undersigned lawyers were assisted in the proceedings before the

Supreme Court by Mr. Jeffrey Fisher, Professor and Co-Director of the Stanford Law

School Supreme Court Litigation Clinic, and by Mr. Brian Fletcher, Visiting Clinical

Professor of Law at the same clinic. Professor Fisher is a preeminent Supreme Court

advocate, see Fletcher Aff. ¶5-6, and he devoted approximately 80 hours of work to those

tasks. Professor Fletcher is also a highly-qualified appellate lawyer, and is a former Clerk

to Justice Ruth Bader Ginsburg, and devoted more than 120 hours of work to those tasks.

Id. at ¶2-3, 7-10. Because the Stanford Clinic does not generally accept fees, Ms. Davis is

not seeking recovery of fees for the considerable time and outstanding efforts of these

attorneys (or the Clinic’s students) who participated in and assisted with the proceedings

before the Supreme Court.

       The Supreme Court granted certiorari on January 11, 2019. This required the

preparation of merits briefing and argument on a highly accelerated timetable, because the


                                              6
    Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 7 of 25



case was also scheduled for arguments in April 2019. Ms. Davis’s counsel, including the

Stanford Law School Supreme Court clinic, worked feverishly to prepare responsive

briefing. Moreover, Fort Bend organized an extensive amicus curiae campaign in order to

defeat Ms. Davis, soliciting briefs from some of the most important repeat players in the

Supreme Court—including the NAACP, the United States Chamber of Commerce, and

national employment law advocacy groups.

       WCB lawyers expended approximately 170 hours on the preparation of Ms. Davis’s

merits brief in the Supreme Court. This included efforts to counter Fort Bend’s

considerable amicus campaign. This work was in addition to the hours devoted by

Professors Fisher and Fletcher to the brief. In addition, members of the Stanford Law

School clinic devoted “several hundred hours researching, drafting, and otherwise

working” on the case. See Fletcher Aff. ¶10. Had Ms. Davis sought recovery of those fees,

the total additional amount would exceed $200,000, without taking into account the

contributions of the clinic’s student members. See Fletcher Aff. ¶8-10.

       Because the interests of the United States were involved (the case involved

interpretation and application of a federal statute, Title VII), the Solicitor General of the

United States requested a meeting with Ms. Davis’s counsel in order to decide which side

to support in this case, if any. Mr. Melkonian and Mr. Hollenbeck prepared for and

attending that meeting (with lawyers from the Office of the Solicitor General, the EEOC,

and the United States Department of Labor) together with Brian Fletcher of the Stanford

Law School litigation clinic. This meeting took place at the offices of the Justice

Department, in Washington, D.C. Ms. Davis’s team was successful in persuading the


                                             7
    Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 8 of 25



United States to file a brief and argue the government’s position supporting her legal

arguments entirely. WCB lawyers spent approximately 40 total hours in this effort, in

addition to the hours expended by Professor Fletcher and his team. See Fletcher Aff. ¶7-8.

       Mr. Melkonian was chosen to present oral argument in the Supreme Court.

Consistent with common Supreme Court practice, he participated in several moot courts

and conducted other extensive preparations. He was assisted in these tasks by Mr. Wright

and Mr. Hollenbeck. WCB lawyers expended approximately 225 hours preparing for,

presenting, and attending the Supreme Court arguments in this case.

       Argument was heard by the Supreme Court on April 22, 2019, and the Court issued

its decision on June 3, 2019. In an era where thorny legal questions often split the members

of the Court into majority, concurring, and dissenting camps, the Court held 9-0 in favor

of Ms. Davis in an extraordinary unanimous decision that received national attention.

Notably, the Supreme Court echoed and confirmed without exception the legal arguments

made by the undersigned counsel all along, and remanded the case for trial.

       Counsel for Ms. Davis prepared for trial, joined by Joseph Y. Ahmad, a founding

partner of the Houston law firm of Ahmad, Zavitsanos, Anaikpakos, Alavi, & Mensing

P.C. (“AZA”). Mr. Ahmad is a well-known employment law litigator. This Court will

recall the pretrial proceedings, as well as the jury trial held on Ms. Davis’s claims beginning

October 30, 2019 and concluding November 1, 2019. Ms. Davis prevailed in that trial in

all respects. WCB lawyers expended approximately 552 hours in preparing for and

conducting the trial. Mr. Ahmad joined the team for trial itself, and expended 49.7 hours.




                                              8
    Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 9 of 25



       In total, Ms. Davis’s counsel expended more than 2400 hours litigating this case

over seven years. We respectfully submit that all of those hours were properly spent.

Nonetheless, as described below, counsel have voluntarily undertaken to reduce the billed

hours by 160.30 hours, in an exercise of billing judgment, and have made certain other

adjustments as detailed below.

             III.    The Plaintiff’s legal team members are well-qualified.

       Ms. Davis has throughout this case used a small and specially-chosen team to

litigate her claims. This team consisted of Thomas C. Wright, R. Russell Hollenbeck, Raffi

Melkonian, and Ronnie Flack of WCB, and Joseph Y. Ahmad of AZA. No other lawyers

participated in this case (other than the team from the Stanford Law School Supreme Court

clinic, whose fees are not sought). Each of these lawyers was chosen for skills that were

directly relevant to this case.

        Mr. Melkonian is an experienced, 15-year appellate lawyer, with particular

experience in the Fifth Circuit, and is a partner at WCB. He is a 2005 graduate of Harvard

Law School; was a law clerk to the Honorable Jennifer Walker Elrod of the Fifth Circuit;

practiced at the New York law firm of Cravath, Swaine & Moore, LLP and with the

Solicitor General of New York before joining WCB. He has had primary responsibility for

all appellate briefing and legal arguments in this case in this Court, in the Fifth Circuit

(twice), and ultimately, the Supreme Court. Mr. Melkonian did not rely on a team of

associates to write the briefs in this case, but rather undertook to do that work himself to

ensure the most efficient presentation of Ms. Davis’s case. (See Exhibit 2)




                                             9
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 10 of 25



       Mr. Hollenbeck is an extremely experienced 25-year trial and appellate lawyer, and

a partner at WCB. He has briefed and argued dozens of appeals, appearing before the

Supreme Court of Texas, the Texas intermediate appellate courts, the Fifth and Federal

Circuit Courts of Appeals, and the Supreme Court of the United States. He has assisted in

or handled all phases of litigation in a wide variety of matters, including products liability,

catastrophic personal injury, intellectual property, insurance coverage, employment

discrimination, and commercial lawsuits. Before joining the firm, Russ served on an

intermediate appellate court assisting its justices in preparing opinions in complex civil

appeals and original proceedings. Russ is Board Certified in Civil Appellate Law by the

Texas Board of Legal Specialization, and has earned selection to Thomson Reuters’ list of

Texas Super Lawyers® (2008 to present) in Appellate and Civil Litigation. (See Exhibit 1)

       Thomas C. Wright, a founding partner of WCB, is a 40-year lawyer with extensive

trial and appellate experience in business cases, including oil and gas, breach of contract,

and fiduciary litigation for plaintiffs and defendants. He has significant involvement in

complex litigation and appeals. Mr. Wright has argued and briefed cases in the Texas

Supreme Court, the United States Courts of Appeals for the Fifth and Ninth Circuits, and

nearly all of the fourteen intermediate appellate courts in Texas. Tom is dual Board

Certified in Civil Trial Law and Civil Appellate Law by the Texas Board of Legal

Specialization. He is also a member of the prestigious American Law Institute. (Id.)

       Joseph Y. Ahmad, is a 30-year lawyer and founding partner in the Houston law firm

of Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C. He regularly handles complex

litigation and has been recognized nationally as one of the best lawyers in his field. He


                                              10
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 11 of 25



represents executives in a variety of matters, including breach of contract, trade secrets,

covenants not to compete, breach of fiduciary duty, and other matters. He was elected to

the prestigious American Board of Trial Advocates, an elite group of the country’s leading

judges and civil trial lawyers. He has been selected by his peers as one of the “Best Lawyers

in America” since 2003 and he was named a “2015 Lawyer of the Year” in the Houston

area. Mr. Ahmad has been recognized as a leading lawyer in “Chambers USA: America’s

Leading Lawyers for Business.” He has been named to the Texas Super Lawyers list since

2003, been on the Texas Super Lawyers Top 100 in Houston since 2006, and been in

the Texas Super Lawyers Top 100 in Texas every year but one since 2006. He was also

named a Benchmark Litigation Star in 2016-2020. Mr. Ahmad received the 2019

Distinguished Member Award from the South Asian Bar Association of Houston. Having

tried more than 50 cases to a verdict, and argued more than a dozen cases on appeal, he is

a nationally recognized expert and frequent lecturer on a variety of law topics for

organizations such as the American Bar Association, State Bar of Texas, The University

of Texas School of Law, and the University of Houston Law Foundation. He has been a

frequent commentator on legal issues for various media entities, including The Wall Street

Journal, The New York Times, Houston Chronicle, and local television stations. His more

recent engagements include representing: a general counsel sued for trade secret theft, an

owner of an accounting practice who signed a covenant not to compete and employment

agreement with the buyer of his practice, and a group of physicians with senior

administrative roles within their medical center to represent them in a breach-of-contract




                                             11
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 12 of 25



dispute. His hourly rate of $695 is customary for an attorney with his unique skills, years

of complex litigation experience, and expertise in this area of law. (See Exhibit 4)

       Ronnie Flack is a 5-year lawyer and an associate at Wright, Close & Barger LLP.

Ronnie’s practice focuses on civil litigation and appeals. Prior to joining the firm as an

associate, Ronnie worked as a law clerk and legal assistant while attending law school,

supporting our litigation teams in several serious personal injury and wrongful death cases,

arbitrations, and complex commercial matters. Ronnie has worked on a variety of cases in

all phases of litigation in state and federal court. (See Exhibit 1)

    IV.     Prevailing Title VII plaintiffs may recover reasonable attorney’s fees.

       As the Court is aware, a reasonable attorney’s fee is due to prevailing plaintiffs in

cases brought under Title VII. See 42 U.S.C. §2000e-5(k). The lodestar amount may be

adjusted up or down to ensure that the award is reasonable. See La. Power & Light Co. v.

Kellstrom, 50 F.3d 319, 328 (5th Cir.1995); Watkins v. Fordice, 7 F.3d 453, 457 (5th

Cir.1993); Shipes v. Trinity Indus., 987 F.2d 311, 320 (5th Cir.1993).

       When deciding whether and to what extent to depart from the lodestar amount,

courts consider the twelve Johnson factors. They include:

       1. the time and labor required to represent the client(s);

       2. the novelty and difficulty of the issues in the case;

       3. the skill requisite to properly perform the legal services;

       4. preclusion of other employment by the attorney due to acceptance of the case;

       5. the customary fee charged for those services in the relevant community;

       6. whether the fee is fixed or contingent;


                                              12
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 13 of 25



       7. the time limitations imposed by the client or circumstances;

       8. the amount involved and the results obtained;

       9. the experience, reputation, and ability of the attorney(s);

       10. the undesirability of the case;

       11. the nature and length of the professional relationship with the client; and

       12. awards in similar cases.

See Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974). The most

important factor is the “degree of success obtained.” Singer v. City of Waco, 324 F.3d 813,

829 (5th Cir. 2003) (citing Romaguera v. Gegenheimer, 162 F.3d 893, 896 (5th Cir.1998)).

       The first step in computing the lodestar is determining a reasonable hourly rate.

“‘[R]easonable’ hourly rates ‘are to be calculated according to the prevailing market rates

in the relevant community.’ “McClain v. Lufkin Indus., 649 F.3d 374, 381 (5th Cir.2011)

(quoting Blum v. Stenson, 465 U.S. 886, 104 (1984)). “The prevailing market rates for

similar services by similarly trained and experienced lawyers in the relevant legal

community is the established basis for determining a reasonable hourly rate.” Villegas v.

Regions Bank, H:11–cv–904, 2013 WL 76719, at *3 (S.D. Tex. Jan. 4, 2013) (citing Tollett

v. City of Kemah, 285 F.3d 357, 368 (5th Cir.2002)). “When an attorney’s customary

billing rate is the rate at which the attorney requests the lodestar be computed and that rate

is within the range of prevailing market rates, the court should consider this rate when

fixing the hourly rate to be allowed. When that rate is not contested, it is prima facie

reasonable.” Kellstrom, 50 F.3d, at 328. “Determination of the reasonable hourly rate for a

particular community is generally established through affidavits of other attorneys


                                             13
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 14 of 25



practicing there.” Chisholm v. Hood, 90 Fed. App’x. 709, 710 (5th Cir. 2004); see also

Watkins v. Input/Output, Inc., 531 F.Supp.2d 777, 784 (S.D. Tex. 2007) (“The evidence to

support a hourly rate entails more than an affidavit of the attorney performing the work but

must also address the rates actually billed and paid in similar lawsuits.”).

                          V.     The “lodestar” calculation here.

       As noted above, the lodestar calculation consists of setting forth a reasonable rate

and multiplying it by the reasonable hours expended on the case. To take the rate first, the

hourly rates sought by Ms. Davis’s counsel at WCB (e.g., $115 per hour for paralegals,

$250 per hour and $350 per hour for associates, and $500 per hour for partners) as well as

the hourly rate of $695 for Mr. Ahmad are all well-within the reasonable ranges for

similarly skilled and experienced lawyers and paralegals in the Houston market. These

matters are discussed further and explained in depth in the attached declarations and

exhibits.

       In terms of precedent, there is no question that $500 per hour (or more) for seasoned

senior partners like those who represent Ms. Davis has been previously approved in this

kind of litigation and similar litigation in this district. See, e.g., Rebollar v. Ortega Medical

Clinic, P.L.L.C., No. 4:18-0846, 2019 WL 3975454 (S.D. Tex. 2019) (approving rate of

$500 an hour); Novick v. Shipcom Wireless, Inc., 2018 WL 6079348, *3 (S.D. Tex. 2018)

(approving hourly rates of $450 and $500 in FLSA case); Rouse v. Target Corporation,

181 F. Supp. 3d 379, 385 (S.D. Tex. 2016) (approving hourly rate of $500); Jane

Roe/Rachel V. Rose v. BCE Tech. Corp., 2014 WL 1322979, at *3 (S.D. Tex. 2014); In re

Wells Fargo and Hour Employment Practices Litigation, No. 4:11-md-2266 (approving


                                               14
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 15 of 25



hourly rate of $550 in FLSA case); Whitnew Bank v. Hancock, 2013 WL 1404822, at *3-4

(S.D. Tex. 2013) (approving hourly rates of $450 and $475 in 2013).

       In terms of hours, this case involved a massive investment of hours by Ms. Davis’s

counsel. Much of that was unavoidable, and indeed it was imposed on her counsel by Fort

Bend’s litigation strategy to pursue multiple motions to dismiss her claims, followed by

multiple appeals at every level over seven years of litigation. Nonetheless, as set forth in

the attached declarations and exhibits, Ms. Davis’s legal team—while making every effort

to operate efficiently and with as little redundancy or duplication of effort—has exercised

its billing judgment to reduce the number of attorney and paralegal hours for which she

seeks recovery of fees.

    VI.      An upward adjustment of the “lodestar” is permitted under Johnson.

       The eleven Johnson factors all tip decisively in favor of the fee award sought, and

in fact, strongly favor an enhancement of fees in Ms. Davis’s favor. Specifically, Ms. Davis

seeks an enhancement of 50% of the hourly rate charged for the time spent by her counsel

pertaining to the proceedings in the Supreme Court—which totals approximately 405 hours

from January to April of 2019—so as to reflect the degree of difficulty in accomplishing

what was a landmark, unanimous victory, while operating under an extremely difficult

“time crunch.” In other words, the fees for this work should be calculated at an enhanced

hourly rate of $750.

       (1)     The time and labor required. It goes without saying that the time and labor

required to successfully pursue Ms. Davis’s claims in this case were extreme. The case

took seven years of consistent effort to litigate. In addition to a jury trial, it required


                                            15
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 16 of 25



multiple appeals and, of course, a trip to the Supreme Court. Even more important, all of

this effort was caused not by Ms. Davis, but was required by Fort Bend’s recalcitrant

litigation position in the face of its indefensible conduct. In particular, its insistence that

the EEOC charge requirement was jurisdictional in the face of nearly unanimous circuit

precedent saying otherwise was the cause of several years’ of additional delay and

hundreds of additional hours of legal work. To be sure, Fort Bend had a right to make those

arguments. But having resoundingly—and unanimously—lost them at every level, Fort

Bend must pay the consequences and costs of taking those risks with its money and with

Ms. Davis’s counsel’s time.

       (2)    The novelty and difficulty of the questions. This case required not only two

appeals to the Fifth Circuit (on different legal grounds each time), but also a trip to the

Supreme Court. By definition, the case involved novel and difficult questions of law.

Indeed, it is difficult to imagine a case of this sort that could have presented more difficult

or novel issues. If this factor is graded on a spectrum, this case sits entirely at one end.

       (3)    The skill requisite to perform the legal services properly. This case required

the highest trial and appellate skill levels. Not only were the legal questions difficult and

novel, and the odds long, but Fort Bend’s decision to hire the leading Supreme Court

practitioners in the United States (twice) required high levels of skill on the part of Ms.

Davis’s counsel in order to defeat those efforts and prevail. Faced with two dismissals, two

Fifth Circuit appeals, a Supreme Court appeal, and then a jury trial, Ms. Davis’s counsel

were required to prevail at every single stage of this case to pursue her claims. Had they

failed at even one stage in this proceeding, she would have obtained no recovery at all.


                                              16
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 17 of 25



       (4)    The preclusion of other employment by the attorney due to acceptance of the

case. This case occupied a great amount of the undersigned counsel’s time, and particularly

the time of Mr. Melkonian and Mr. Hollenbeck, over seven years. In all of those years,

Messrs. Melkonian and Hollenbeck could have used the time devoted to this case on other

hourly billable work—instead of on this contingent fee matter. Wright, Close & Barger

LLP is a leading (primarily defense-side) appellate and trial law firm and has no shortage

of hourly billable work to occupy the time of its attorneys. Instead, Ms. Davis’s counsel

dedicated the time necessary to handle her case and do all the work necessary “the right

way” in order to achieve a favorable result for her.

       (5)    The customary fee. As set forth in the attached declarations, the fees sought

in this case are well-within the customary range for the extremely sophisticated work done

in this case. These fees are not based on rates from other or different jurisdictions, see, e.g.,

Van Ooteghem v. Gray, 774 F.2d 1332, 1338 (5th Cir. 1985), but rather, are the fees WCB

and AZA charge other clients in this market.

       (6)    Whether the fee is fixed or contingent. The fee in this case was contingent,

and Ms. Davis’s lawyers took extremely significant risks in litigating this matter. As

described above, when Ms. Davis’s current counsel joined the case, her case, and all of her

claims, had been dismissed in full. In addition, Ms. Davis’s counsel was required to stand

their ground over many years of litigation, to withstand multiple appeals and Supreme

Court petitions, and to ultimately prevail at trial. Finally, rather than settle her claims for

less than what they were worth, Ms. Davis decided to proceed to trial to vindicate her rights




                                               17
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 18 of 25



despite the inherent risks of trial. This kind of risky, ground-breaking case is where the

contingent fee factor should weigh most heavily.

       (7)    Time limitations. This is not a highly relevant factor here, other than at one

particular stage. The case took many years to litigate. Nonetheless, Ms. Davis does point

out that Fort Bend’s petition for writ of certiorari was granted in January 2019 and then set

for argument in April. That timespan was an unusually accelerated time schedule for a

Supreme Court case, and required dedicated efforts on counsel’s behalf both to prepare the

necessary merits briefing, solicit amicus participation, meet with the Office of the Solicitor

General, prepare and participate in several mock arguments, and then prepare for and

present argument to the Supreme Court. Although there is a “strong presumption” that a

lodestar represents a reasonable fee, the Fifth Circuit has held that “extraordinary

circumstances” may warrant an increase in the lodestar. See Combs v. City of Huntington,

829 F.3d 388, 393 (5th Cir. 2016). With respect to the proceedings in the Supreme Court

in the time period from January through April of 2019, this case presents just such a rare

and exceptional circumstance.

       (8)    The amount involved and the results obtained. The results here are

extraordinary given the situation. Ms. Davis prevailed in all respects, including by setting

a nationwide precedent that will benefit others in her circumstances. Ms. Davis’s Supreme

Court case alone has already been cited 400 times, as reported by WESTLAW. Her first

appeal in the Fifth Circuit has also been cited more than 400 times in both cases and

secondary sources, largely for the proposition that sincerely held religious beliefs qualify

for Title VII protection even if some observers would not view aspects of a practice as


                                             18
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 19 of 25



religious in nature. See Davis v. Fort Bend County, 765 F.3d 480 (5th Cir. 2014) (see

“citing references” in Westlaw). In addition, Ms. Davis was awarded nearly half a million

dollars in compensatory damages by this Court. As far as counsel can tell, this judgment is

the largest single-plaintiff discrimination award under Title VII in Texas after trial in the

past five years. This result is remarkable, especially in the absence of any award of punitive

damages (which are not available under Title VII in claims against a county). Cf.

Hernandez v. Chipotle Mexican Grill, Inc., 257 F. Supp. 3d 100 (D. D.C. 2017) (jury award

of $50,000 in compensatory damages and $500,000 in punitive damages). As the Fifth

Circuit has confirmed, excellent results—like those obtained here—should usually result

at least in a “fully compensatory” lodestar fee. Combs, 829 F.3d at 393 (citing Hensley v.

Eckerhart, 461 U.S. 424, 435, 103 S.Ct. 1993 (1983).

       (9)    The experience, reputation, and ability of the attorneys. The lawyers

involved in this case on Ms. Davis’s behalf have a high level of all of these attributes, for

the reasons set forth above and in the attached declarations. (See Exhbits 1, 2, 4, and 5)

       (10)   The “undesirability” of the case. Ms. Davis’s attorneys took this case after

she had lost and had a judgment entered against her. It is very rare to take on a contingent

fee case that requires an appeal just to be able to go to trial. This case, in fact, took two

such appeals – four if one counts the Supreme Court briefing separately – before Ms.

Davis’s claims could be presented to a jury. At the outset, it was an “undesirable” case that

counsel nonetheless undertook; and on which counsel refused to give up even when it was

later dismissed again. This is not a case where Ms. Davis’s counsel parachuted in at the

last minute to reap the benefits of a certain victory.


                                              19
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 20 of 25



       (11)   The nature and length of the professional relationship with the client. The

undersigned counsel have proudly and steadfastly represented Ms. Davis for over 7 years,

despite lengthy trial and appellate process and the many delays caused by Fort Bend’s

litigation positions. The length of the professional relationship and the number of lawyers

from WCB who handled this matter highlight the undersigned counsel’s efficient but

effective staffing on this case—and the prevention of duplicative attorney time—even in

the face of Fort Bend’s hiring of several leading Supreme Court practitioners. The Petition

seeks fees for a handful of WCB attorneys and 1 paralegal who together handled seven

years’ worth of briefing, appeals, and ultimately, trial (with the assistance of 1 AZA

attorney) to prevail on behalf of Ms. Davis.

       (12)   Awards in similar cases. There are not many similar cases either in scope or

difficulty. The authorities cited above set out that similar hourly rates have been approved

in analogous litigation by courts in this district. With regard to the subject matter, a close

analog is the award of fees made by the district court in Hernandez v. Chipotle Mexican

Grill, Inc., 257 F. Supp. 3d 100 (D. D.C. 2017) a recent Title VII pregnancy discrimination

case filed in Washington D.C. In that case, the district court awarded the plaintiff her

attorneys’ fees totaling $825,000 in a case where the plaintiff recovered $50,000 in

compensatory damages (and an additional $500,000 in punitive damages). Id. at 103.

Crucially, that case required much less time to complete than this one, although the

attorneys’ time also totaled nearly 2,000 hours. Id. at 104-05. Specifically, that entire

litigation was completed within two and one-half years. There was no appeal until after the

final judgment (much less two appeals), and the appeal was dismissed by the plaintiff’s


                                               20
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 21 of 25



employer. See Hernandez v. Chipotle Mexican Grill, Inc., 2017 WL 5258351 (D.C. Cir.

2017). There was no Supreme Court litigation (not even a petition for certiorari). And the

plaintiff’s claims were never dismissed by the district court (much less dismissed twice).

Comparing Chipotle to this case demonstrates the reasonable nature of the award of

attorneys’ fees sought here.

       Finally, although it is not specifically denominated as a factor, one cannot leave this

discussion without noting that Fort Bend bought and paid for this fight—at every step of

the way. They began by refusing any reasonable accommodation for Ms. Davis to attend

church on a Sunday and participate in the groundbreaking of a new sanctuary and feeding

of the community, and then had the audacity to claim that none of it was a “religious

practice.” They convinced the former judge over this matter of that position and got the

case dismissed. After that decision was reversed, they hired expensive Supreme Court

practitioners to seek relief, unsuccessfully. After the first remand, and five years into the

litigation, they argued that “religion” was not properly checked on the EEOC claim form.

Obviously, Fort Bend knew this was a religious accommodation case, given that they had

argued the first time around that going to church was not a religious practice. When they

lost again in the Fifth Circuit, they again hired the most expensive lawyers in the country

to seek review in the United States Supreme Court (whether he chose to charge Fort Bend

any fee is irrelevant, because his work increased the work required of Ms. Davis’s counsel).

Fort Bend rounded up the “usual suspects” of amici to try and convince the Supreme Court

that the pillars of justice would crumble and fall if the Fifth Circuit’s decision were not

reversed. That further added to the work of the undersigned. After the unanimous decision


                                             21
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 22 of 25



from the Supreme Court, rather than make any reasonable effort to resolve the case, Fort

Bend pushed forward to trial and tried to convince the jury that Ms. Davis was not telling

the truth about her sincere religious beliefs, even bringing the self-claimed “Michelangelo”

of the Fort Bend Justice Center to explain why requiring Ms. Davis’s presence for a few

hours on a Sunday was imperative despite the fact that Fort Bend sent the other IT

personnel home early on Saturday and Sunday, and did not need anyone on Monday, July

4. The Justice Center opened without a hitch as scheduled—on Tuesday July 5.

       Finally, the Court asked the parties to confer on fees in an effort to resolve them.

Fort Bend notified the undersigned on Friday, February 7 that it would present an offer on

Monday, February 10. We are still waiting to hear any such offer from the county. Its

silence tells us all we need to know.

                VII.   Ms. Davis’s litigation costs are also recoverable.

       The Fifth Circuit “has interpreted the ‘attorney’s fee’ allowed by [Title VII] to

include ‘reasonable out-of-pocket expenses incurred by the attorney which are normally

charged to a fee-paying client, in the course of providing legal services,’ such as postage,

photocopying, paralegal services, long distance telephone charges, and travel costs.” See

Mota v. Univ. of Tex. Hous. Health Sci. Ctr., 261 F.3d 512, 529 (5th Cir. 2001).

       This case involved substantial costs, all of which are recoverable. The total costs,

including all expenses and advances (which include expert fees, mediations, travel, trial

technology, and depositions) amount to more than $56,000 as detailed on the attached bill

of fees and costs. (See Exhibit 3) This total amount includes, among other things, the

following necessary and reasonable expenses.


                                            22
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 23 of 25




       • A mediation fee paid in May 2016 (after the first remand) to the Bergman
         ADR Group of $1,900, as well as a mediation fee paid in October 2019
         to the Levin law group of $2,145;

       • $1,100 for filing fees in the two appeals that were made necessary by Fort
         Bend’s actions;

       • Many thousands of dollars counsel was forced to expend for travel to New
         Orleans (for the first Fifth Circuit oral argument), California (for
         consultations with Supreme Court co-counsel), Washington, D.C. (for a
         required meeting with the Office of the Solicitor General of the United
         States and for the oral argument in the United States Supreme Court);

       • Approximately $13,000 for the expert testimony of retained economist
         Dr. Ron Luke and his assistants (coded as expenses to Research and
         Planning Consultants, LLC); and

       • Approximately $3,400 in costs for depositions of Fort Bend employees
         in preparation for trial, including court reporter and service of process
         fees, as well as subpoena fees for trial.

All of these expenses are reasonable and necessary, and should be granted.

            VIII. An award of contingent appellate fees may be necessary.

       Given Fort Bend’s litigation strategy in this case thus far, it is entirely possible that

it may choose to appeal this Court’s final judgment, as well as any award of fees to Ms.

Davis. Thus, Ms. Davis may be required to incur further attorneys’ fees and costs in the

defense of any final award. It is difficult to estimate, at this time, what a third appeal to the

Fifth Circuit would costs in this case. Accordingly, Ms. Davis requests that this Court

exercise its discretion in making an award of such fees as it would deem appropriate for

such an appeal, based on its experience and knowledge of the issues potentially preserved

at trial which Fort Bend might raise on appeal, and based on the amounts of fees incurred

for the several previous appeals in this case, as reflected in the attached exhibits.


                                               23
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 24 of 25



       In the alternative, if the Court would prefer, Ms. Davis respectfully requests the

opportunity to submit limited additional briefing in support of such an award after any

further appeal in this matter, in the event that she is successful.

                                     IX.     Conclusion

       Based on the foregoing, Plaintiff respectfully requests that this Court enter an order

awarding her a total of $1,147,731.50 for her reasonable and necessary attorney’s fees and

$56,333.34 for her reasonable and necessary costs and expenses, plus post-judgment

interest at the prevailing federal rate on such an award.

                                            Respectfully submitted,

                                            WRIGHT CLOSE & BARGER, LLP

                                            By: /s/ Russ Hollenbeck
                                            Thomas C. Wright
                                            Texas State Bar No. 22059400
                                            Federal ID No. 2729
                                            R. Russell Hollenbeck
                                            Texas State Bar No. 00790901
                                            Federal ID No. 21321
                                            Raffi Melkonian
                                            Texas State Bar No. 24090587
                                            Federal ID No. 2338805
                                            One Riverway, Suite 2200
                                            Houston, Texas 77056
                                            713.572.4321
                                            713.572.4320 (fax)
                                            wright@wrightclosebarger.com
                                            hollenbeck@wrightclosebarger.com
                                            melkonian@wrightclosebarger.com




                                              24
   Case 4:12-cv-00131 Document 105 Filed on 02/14/20 in TXSD Page 25 of 25



                                          AHMAD, ZAVITSANOS, ANAIPAKOS,
                                          ALAVI & MENSING P.C.

                                          By: /s/ Joseph Ahmad
                                          Joseph Y. Ahmad
                                          Texas State Bar No. 00941100
                                          Federal ID No. 11604
                                          1221 McKinney Street, Suite 2500
                                          Houston, Texas 77010
                                          (713) 655-1101 Telephone
                                          (713) 655-0062 Facsimile
                                          joeahmad@azalaw.com

                                          ATTORNEYS FOR PLAINTIFF,
                                          LOIS DAVIS


                              CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of February, 2020 a true and correct copy of
the above and foregoing document was served on the following counsel of record by
electronic service through the state provided EFSP Efile.txcourts.gov and/or via facsimile:

Kevin Hedges
Assistant County Attorney
301 Jackson Street (Mail)
401 Jackson Street (Office)
Richmond, Texas 77469
Telephone: (281) 341-4555
Facsimile: (281) 341-4557


                                          /s/ Russ Hollenbeck
                                          Russ Hollenbeck




                                            25
